DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
0.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
1.	Claims 1-6 and 17-20 are allowable.
Claim 7, previously withdrawn from consideration due to a restriction requirement, requires all the limitations of allowable independent claim 1. 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement between claims 2-6 and 7 generically depending from claim 1 is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01. 
Examiner's Amendment
2.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including cancelling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
3.	This application is in condition for allowance except for the presence of claim(s) directed to inventions that are not eligible for rejoinder, the non-election of which is without traverse. 
Accordingly, claims 10-15 and 22 are canceled by Examiner's Amendment. See M.P.E.P. § 821.02. 
Examiner’s Statement of Reasons for Allowance
4.	Claims 1-7 and 17-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
An organic electroluminescent element comprising, in order: a first electrode; an organic light-emitting layer; a buffer layer that includes an electrically-conductive organic material, wherein the buffer layer is in direct contact with the organic-light emitting layer; a metal thin film that includes a metal or a metal alloy; an organic electron transport layer doped with a metal; a second electrode; and the metal in the metal thin film being same as the metal doped in the organic electron transport layer, the metal alloy in the metal thin film including a metal that is same as the metal doped in the organic electron transport layer, 
as the underlined limitations are specifically structured and as they are interrelated with each other. 
Although various prior art references (see, for example, Wallikewitz '9064; Lu '4587; and Suzuri '2715) disclose several of the limitations in claim 1, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and as they are interrelated with each other. 
CONCLUSION
5.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814